DETAILED ACTION
Claims 1-16 were filed with the application on 03/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 9, lines 1-2 of the specification).  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 5, 6, 7, and 8 are objected to because of the following informalities:  the term “arcked” should be written as “arced”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,630,290 (“Courtot”).
With regard to claim 1, Courtot discloses a container valve, comprising: a valve main body (B); a container attachment portion (portion of B with threads), to be attached to a fluid storage container (the phrase “to be attached to a fluid storage container” is a statement of intended use and not given patentable weight; intended use of an apparatus does not differentiate the apparatus claim from the prior art.  See MPEP 
 

    PNG
    media_image1.png
    1032
    961
    media_image1.png
    Greyscale

With regard to claim 2
With regard to claim 3 and claim 4, Courtot discloses that the discharge promotion groove (see annotated Fig. below) is formed to incline so as to become gradually deeper in a diametrically outward direction of the outer circumferential portion of the bottom surface of the valve chamber.

    PNG
    media_image2.png
    703
    731
    media_image2.png
    Greyscale


With regard to claims 5, 6, 7, and 8, Courtot discloses that the discharge promotion groove (see annotated Fig.) includes a corner portion, between the bottom 
With regard to claims 9, 10, 11, 12, 13, 14, 15, and 16, Courtot discloses that the discharge promotion groove (see first annotated Fig.) is formed to incline so as to become gradually deeper toward a position corresponding to the second flow path valve chamber-side opening, in a circumferential direction of the outer circumferential surface portion of the bottom surface of the valve chamber.

    PNG
    media_image3.png
    703
    729
    media_image3.png
    Greyscale

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Nos. 20190128432 and 4479505 disclose container valves with discharge promotion grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753